 

|

:
re
1
Fi

ee

 
 

Qatar Racing Club (QRC):

1. Provides safe and professional sports.

2.
3.
a2
oF

 

 

 

52 Street, Industrial Area

T. : +974 4509358, 4509357

F.: +974 4692392

 

Encourages the contestants and directs them on the safe driving as well as the valuable prize

Provides and develops a safe environment under a safety environment for the members and the supporters.
Provides a friendly family environment consisting of all the incidents and events of Qatar Club for Racing Services.
Attracts the cheering element since it is important for making the race more interesting.

What is the Drag Racing?

It is an atmosphere of competition on the race track from the PPP Rael Ml mur uke) (ne ele mt
to be the leader of the competition whereas the loser shall be eliminated each time until the last lap so one driver
Tait eee

The drag racing is consisted of different levels of competitions.

The club was announced in November 2007 and it hosted the first Petals in February 2009.

Under the patronage of H.E. Sheikh Khaled bin Hamd bin Khalifa Al-Thani, the President of the QRC, who embraced
the free show sports (the youth's favorite sports).

As he added to it everything related to security and safety whether for the driver or the spectator, especially that this
sport might be more dangerous than what the driver and the spectator could comprehend if they practiced it on
streets or in public places, where it would threaten their personal safety, harm the people around them leading to
their death. For this reason, it is better that the fans of this sports practice it according to the laws we introduced
through what H.E. Sheikh Khaled bin Hamad provides.

 
